         Case 1:06-cv-00960-RCL Document 299 Filed 09/19/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                                   )
INSTITUTE FOR POLICY STUDIES,                      )
                                                   )
               Plaintiff,                          )
                                                   )
               v.                                  )      Civil Action No. 06-0960-RCL
                                                   )
CENTRAL INTELLIGENCE AGENCY,                       )
                                                   )
               Defendant.                          )
                                                   )

                        NOTICE OF SUBSTITUTION OF COUNSEL

       The Clerk will kindly enter the appearance of Assistant United States Attorney Alan

Burch and remove the appearance of Assistant United States Attorney Damon Taaffe as counsel

for Defendant in this case.



September 19, 2019                         Respectfully submitted,

                                             /s/ Alan Burch
                                           ALAN BURCH, D.C. Bar #470655
                                           Assistant United States Attorney
                                           United States Attorney’s Office, Civil Division
                                           555 Fourth St., NW
                                           Washington, DC 20530
                                           (202) 252-2550
                                           alan.burch@usdoj.gov

                                           Counsel for Defendant
